Mathews, J.
delivered the opinion of the court. This case comes up on an exception, taken by the counsel of the plaintiff and appellant to the opinion of the district court, by *175which an order of seizure and sale, previously granted, on certain property of the defendant and appellee, mortgaged to the plaintiff by an act under a private signature, is rescinded and the suit dismissed.
East’n. District.
March 1816.
Moreau for the plaintiff. Esnault for the defendant.
The opinion of the court, thus given, amounts to a final judgment and decision of the cause, from which an appeal ought to have been taken, with a regular statement of facts, or something by which it might appear that the whole case is before this court: such as an agreement of counsel or certificate of the judge, that the record contains all the evidence and proceedings. As this does not appear, and as the exception is, in the opinion of the court, irregular, being one made to a final judgment, it is ordered that the appeal be dismissed, at the costs of the appellant.